Title: From Thomas Jefferson to Archibald Stuart, 17 May 1795
From: Jefferson, Thomas
To: Stuart, Archibald



Dear Sir
Monticello May 17. 1795.

The bearer hereof is Mr. Strickland, an English gentleman who is passing through our country to make himself acquainted with it. As he means to take Staunton in his way from the Natural bridge to Winchester, he may have occasion there for information as to his route, the accomodations of it &c. I therefore take the liberty of introducing him to  you, and the rather as his great worth, information and respectability will make it agreeable to you to have had an opportunity of rendering him those little attentions and services which smooth the way of the traveller. I am with constant affection Dear Sir Your friend & servt

Th: Jefferson

